Citation Nr: 1819245	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.

2.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in August 2015, at which time it was remanded for issuance of a statement of the case (SOC).  After an SOC was issued, the Veteran submitted a timely substantive appeal, and the case has been returned to the Board for further appellate action.

In his February 2017 substantive appeal, the Veteran requested a hearing before the Board at the local VA office.  However, he has withdrawn his request for a hearing.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for right upper extremity peripheral neuropathy.

2.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased rating for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


2.  The criteria for withdrawal of the appeal as to the issue of entitlement to a compensable rating for erectile dysfunction have been met. 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a January 2018 written correspondence, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to increased ratings   for right upper extremity peripheral neuropathy and erectile dysfunction.  As such, no allegation of error of fact or law remains before the Board for consideration   with respect to those claims. Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect the issues of entitlement to increased ratings    for right upper extremity peripheral neuropathy and erectile dysfunction, and it is dismissed.   


ORDER

The appeal for an increased rating for right upper extremity peripheral neuropathy is dismissed.

The appeal for a compensable rating for erectile dysfunction is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


